Dissenting Opinion by
Judge Kramer:
I dissent because I do not agree with the majority’s analysis of the purpose of Section 517 of the Eminent Domain Code, and because I do not believe the order appealed from was a final order.
Section 517 of the Code does provide a procedure for binding judicial determination of “questions of law basic to the inquiry” prior to the start of the trial de novo. *120Hershey v. Exxon Corporation, 20 Pa. Commonwealth Ct. 537, 342 A.2d 497 (1975). I cannot agree with the majority’s holding that Section 517 is intended to provide a procedure for preliminarily settling the viewer’s report in the hope that further litigation might be avoided. The majority states that the purpose of Section 517 is “to enable a trial court to dispose of legal issues questioned by the parties to the litigation in the hope that those parties, otherwise satisfied with the amount of the award, would then be satisfied with the board’s report and not demand trial de novo.” I suggest that this alleged purpose is illusory, because parties who are “satisfied with the amount of the award” do not appeal from that award or present objections to the court.
Section 517 requires a trial court, preliminary to the trial de novo, to dispose of objections which raise questions of law basic to the inquiry. Any pre-trial order which disposes of an objection raising a question of law basic to the inquiry is a confirmation, modification, or change of viewer’s report, and is a final and appealable order. The crucial factor is the substance of the objection disposed of by the trial court’s order rather than the terminology used in the order. If an appeal only raises objections as to the amount of the viewer’s award, then a pre-trial order which purports to “confirm” the viewer’s award is not appealable.
In the instant case, no objections raising questions of law basic to the inquiry were properly presented to the trial court. Both the trial court and the majority seem to assume that Tueche’s amended appeal raised the issue of whether Tueche was legally entitled to damages. I do not agree. The Board of View had decided that Tueche was entitled to damages, and Tueche was obviously satisfied with the Board’s decision on this question of law. Paragraph 5 of Tueche’s amended appeal clearly raises an issue concerning how Tueche’s damages should be determined, but it does not raise an issue concerning *121whether Tueche is entitled to damages as a matter of law. Tueche’s appeal only raised an objection concerning the measure of his damages, and that issue may not be decided preliminary to trial. Questions of law which pertain to the measure of damage, the elements of damage, or the evidence of damage are not properly raised by objections in an appeal. Snitzer, Pennsylvania Eminent Domain, §517-1.6.
The majority states that the trial court “should have, pursuant to Section 517, either confirmed, modified or changed the report or referred the report back to the board relative to the issues raised by Tueche’s amended appeal.” I could agree with that statement if Tueche’s appeal raised an issue of law basic to the inquiry. Since Tueche’s appeal only questions the amount of damages and measure of damages, I cannot agree that any issues exist in this case which should be disposed of by the trial court preliminary to trial. I would dismiss Kellman’s appeal and allow this case to proceed to trial.